            Case 2:19-cr-00355-SVW Document 8 Filed 06/18/19 Page 1 of 1 Page ID #:17




                                        UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                                              CASE NUMBER
 UNITED STATES OF AMERICA
                  V.
                                                  PLAINTIFF     19CR-00355-SVW

  JOSEPH PAULCASAS                                                       REPORT COMMENCII~~,C          vIINAL
                                                                                            ~-
                                                                                     AC~'ION ~r.
 USMS#                                           DEFENDANT
                                                                                            <~ -
                                                                                                                 ~.
TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All. areas must be completed. Any area not applicable or unknown should indicate "N/A".          ~~;   ~   .t?
                                                                                                            `~
 1. Date and time of arrest:    June 18. 2019           ~~ _ C~~               [~ AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ❑Yes      [~ No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):    [~ Yes    ❑ No

 4. Charges under which defendant has been booked:

    18 USC 2252A(a)(2)(A),(b)(1); 18 USC 2252A(a)(5)(B),(b)(2); (Distr./Poss. of Child Pornography)

5. Offense charged is a:    ~ Felony       ❑Minor Offense           ❑Petty Offense       ❑Other Misdemeanor

6. Interpreter Required:    ~J No     ❑Yes        Language:

7• Year of Birth: 1990

8. Defendant has retained counsel:       ~ No
    ❑ Yes        Name:                                                Phone Number:


9• Name of Pretrial Services Officer notified:   ~~ ~~~~ jf1'0/M1 P~II~~

10. Remarks (if any): N/q


11. Name: Richard W. Denny                              (please print)

12. Office Phone Number: 661-810-7838                                     13. Agency: Federal Bureau of Investigation

14. Signature:                                                            15. Date: June 1R ~~19


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
